Case: 14-50860       Document: 00513025490         Page: 1     Date Filed: 04/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 14-50860
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                             April 30, 2015
UNITED STATES OF AMERICA,
                                                                             Lyle W. Cayce
                                                                                  Clerk
                                                  Plaintiff - Appellee

v.

CARLOS LORENZO CHACON-ARVISO, also known as Carlos Chacon-Arviso,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:14-CR-647-1


Before JOLLY, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM: *
       Carlos      Lorenzo       Chacon-Arviso        challenges       the       substantive
reasonableness of his 60-month sentence, imposed after he pleaded guilty to
illegally reentering the United States after deportation, in violation of 8 U.S.C.
§ 1326. Although post-Booker, the Sentencing Guidelines are advisory only,
and a properly preserved objection to an ultimate sentence is reviewed for
reasonableness under an abuse-of-discretion standard, the district court must


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-50860     Document: 00513025490           Page: 2   Date Filed: 04/30/2015


                                  No. 14-50860

still properly calculate the advisory Guidelines-sentencing range for use in
deciding on the sentence to impose. Gall v. United States, 552 U.S. 38, 51
(2007). In that respect, for issues preserved in district court, its application of
the Guidelines is reviewed de novo; its factual findings, only for clear error.
E.g., United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
Chacon does not claim procedural error.              Instead, he challenges only the
substantive reasonableness of his sentence.
      And, because he did not raise in district court the issues presented here,
review is only for plain error. E.g., United States v. Peltier, 505 F.3d 389, 391-
92 (5th Cir. 2007). Under that standard, he must show a forfeited plain (clear
or obvious) error that affected his substantial rights. Puckett v. United States,
556 U.S. 129, 135 (2009). If he does so, we have the discretion to correct the
error, but should do so only if it seriously affects the fairness, integrity, or
public reputation of the proceedings.          Id.   (Chacon maintains he was not
required to object regarding the substantive reasonableness of his sentence but
acknowledges our precedent required an objection. He makes this assertion to
preserve it for possible future review.)
      Chacon contends his sentence is substantively unreasonable because it
is greater than necessary to achieve the § 3553(a) sentencing goals, such as
claiming illegal reentry is merely “an international trespass” and the sentence
“fails to properly reflect Chacon’s personal history and characteristics”. As in
this instance, sentences within the properly calculated advisory Guideline
sentencing range are presumed reasonable. E.g., United States v. Alonzo, 435
F.3d 551, 554 (5th Cir. 2006).
      Chacon claims this presumption should not apply, maintaining the
illegal-reentry Guidelines lack an empirical basis.              He acknowledges his
contention is foreclosed by our precedent, e.g., United States v. Mondragon-



                                           2
    Case: 14-50860     Document: 00513025490     Page: 3   Date Filed: 04/30/2015


                                  No. 14-50860

Santiago, 564 F.3d 357, 366–67 (5th Cir. 2009), but raises it to preserve it for
possible future review. Chacon’s claim otherwise amounts to disagreeing with
the court’s assessment of the § 3553(a) sentencing factors; therefore, he fails to
rebut the presumption of reasonableness. See, e.g., United States v. Ruiz, 621
F.3d 390, 398 (5th Cir. 2010).
      AFFIRMED.




                                        3